991 F.2d 792
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Phillip James SOFFOS, Defendant-Appellant.
No. 92-5330.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 29, 1993Decided:  April 21, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CR-91-320-S)
James K. Bredar, Federal Public Defender, Beth M. Farber, Assistant Federal Public Defender, Kathryn R. Frey, Staff Attorney, for Appellant.
Richard D. Bennett, United States Attorney, John F. Purcell, Jr., Assistant United States Attorney, for Appellee.
D.Md.
AFFIRMED.
Before LUTTIG, Circuit Judge, and BUTZNER and CHAPMAN, Senior Circuit Judges.
PER CURIAM:

OPINION

1
Phillip James Soffos pled guilty to conspiracy to import marijuana, in violation of 21 U.S.C. § 952(a) (1988).  The district court accepted Soffos's plea after conducting a hearing pursuant to Fed.  R. Crim.  P. 11.  Soffos moved to withdraw the plea, but then withdrew the motion after a discussion with his attorney and a thorough inquiry by the district court.  Soffos was sentenced to seventy-six months imprisonment, followed by four years supervised release.  Soffos raised only one point on appeal-that he was denied the effective assistance of counsel in entering his plea.


2
Attacks on the effective assistance of counsel are appropriately brought in a motion under 28 U.S.C. § 2255 (1988).   United States v. DeFusco, 949 F.2d 114, 120-21 (4th Cir. 1991), cert. denied, 60 U.S.L.W. 3717 (1992).  This Court will not review such claims on direct appeal, absent some extraordinary circumstance.  See id.  Because the record is not sufficient on direct appeal to make a determination as to effectiveness of counsel, and because this case presents no extraordinary circumstances, we decline to consider the ineffective assistance claim at present.  Therefore, we affirm the conviction and sentence.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED